DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-17 are objected to because of the following informalities: the preamble of claims 3-18 read “The method or use as claimed in claim 1”. However, claim 1 corresponds to a use not a method. Appropriate correction is required.

Claim 9 recites the acronym LED. The examiner recommends to spell the words Light Emitting Diode.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1, 3-18 are directed the use of at least one plate-shaped reflector. An “use” does not fall within one pf the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 7-8, 15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the deflection" in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the deflected beam" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the deflected beam" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the microscope objective" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the first light source" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 11, 14, 16, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tormod (US 2012/0301872).

Regarding claim 1 Tormod discloses the use of at least one plate-shaped reflector (retroflector – [0019-0020, 0022]; retroreflector from Figure 1) for deflecting at least one illumination beam (Figure 1 shows retroreflector deflecting the ray emitted by the light source) for illuminating at least one sample for recording at least one microscopic image of the sample from a first side using an image sensor (Figure 1 shows light source illuminating the Gel with bands in order for image sensor CCD to capture an image of said Gel with bands), wherein the plate-shaped reflector has a plate normal and a substitute perpendicular, deviating from the plate normal, in respect of the illumination beam and the reflector is arranged on a second side which is opposite the first side with respect to the sample (Figure 1 shows a retroreflector that comprises a corner reflector that will have a plate normal and substitute perpendicular that deviates from the plate normal; Figure 1 also shows the retroreflector is placed on a second side opposite the first side with respect to the Gel with bands).

Regarding claim 2 Tormod discloses a method for recording a microscopic image of at least one region of at least one sample arranged in a sample plane from a first side, comprising 
generating at least one beam with the aid of at least one light source (Figure 1 shows a light source emitting a beam), 
guiding the beam through the sample plane to a plate-shaped reflector, the reflector being a retroreflector (Figure 1 shows the emitted beam going through the Gel with bands and reaching a retroreflector), 
deflecting the beam by the reflector (Figure 1 shows a retroreflector deflecting the ray emitted by the light source), 
illuminating the sample with the deflected beam (Figure 1 shows the emitted ray illuminating the Gel with bands), 
recording the microscopic image using an image sensor (Figure 1 shows CCD collecting an image of the Gel with bands).

Regarding claim 3 Tormod discloses the method or use as claimed in claim 1, wherein the sample is arranged in a horizontal sample plane and/or in that the microscopic image is recorded from below in relation to the force of gravity (Figure 1 shows the Gel with bands in a horizontal sample plane).
Regarding claim 4 Tormod discloses the method or use as claimed in claim 1, wherein the reflector is embodied in one piece as a plate or a film and/or in that the reflector is embodied as a layer on a carrier plate or a carrier film (Figure 1 shows retroreflector being embodied in one piece as a plate or film).

Regarding claim 5 Tormod discloses the method or use as claimed in claim 1, wherein there is a focal plane which is imaged on the image sensor in focus and in the focal plane there is a field of view which is captured by the image sensor and the illumination beam has an intersection with the focal plane before the deflection and the intersection contains the field of view (CCD in Figure 1 has a field of view and obtains an image of the Gel with bands using the illumination beam, note the ray has an intersection with the focal plane before deflecting).

Regarding claim 7 Tormod discloses the method or use as claimed in claim 1, wherein the deflected beam effects a transmitted light bright field illumination or a transmitted light dark field illumination (Figure 1 shows the deflected beams causes a transmitted light bright field illumination).

Regarding claim 9 Tormod discloses the method or use as claimed in claim 1, wherein the light source is an LED (the light source can be a light-emitting diode (LED)).

Regarding claim 11 Tormod discloses the method or use as claimed in claim 1, wherein the reflector is embodied as a periodic relief structure and at least two reflection surfaces are present in each period (Figure 1 shows a retroreflector having a periodic relief structure and having two reflection surfaces in each period).

Regarding claim 14 Tormod discloses the method or use as claimed in claim 1, wherein the beam of the illumination incident on the sample is split in the sample and/or by refraction at a sample back side into at least one first beam and at least one second beam, the second beam impinging on the reflector at a different angle of incidence to the first beam (Figure 2 shows an illumination beam refracted at the sample back side into a first beam and a second beam, the second beam has a different angle of incidence to the first beam).

Regarding claim 16 Tormod discloses the method or use as claimed in claim 1, wherein the reflector deflects an incident light ray of the beam by means of at least two successive individual reflections (Figure 2 shows an incident light ray being deflected at least two successive individual reflections).

Regarding claim 19 Tormod discloses a microscope for recording at least one transmitted light bright field image or transmitted light dark field image of at least one sample in at least one field of view, comprising 
a beam path comprising at least one illumination beam path and at least one imaging beam path (Figure 1 shows a ray emitted by the light source and a ray directed to the CCD sensor), 
at least one light source for generating at least one beam (Light source from Figure 1), 
a plate-shaped reflector for deflecting the beam, the deflected beam being provided for illuminating the sample and the plate-shaped reflector having a plate normal and a substitute perpendicular, deviating from the plate normal, in respect of the illumination beam (Figure 1 shows a retroreflector that comprises a corner reflector that will have a plate normal and substitute perpendicular that deviates from the plate normal; Figure 1 also shows the deflected beam is provided to illuminate the Gel with bands), 
at least one microscope objective for the imaging beam path (Lens in Figure 1), 
at least one image sensor (CCD in Figure 1).

Claim 22 is being rejected on the same basis as claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Greenberg (WO 95/29419A1).

Regarding claim 6 Tormod discloses the method or use as claimed in claim 1. However, fails to explicitly disclose wherein the beam is guided through the sample plane at a point lying outside a field of view.
In his disclosure Greenberg teaches the beam is guided through the sample plane at a point lying outside a field of view (Figure 2 shows beams 28 and 32 being guided by mirrors 23 and 24 through a specimen at a point that is outside objective lens 14).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Greenberg into the teachings of Tormod because such incorporation provides the ability to achieve a greater depth of field without loss of resolution (p.5, 6-8).  

Regarding claim 15 Tormod discloses the method or use as claimed in claim 1. However, fails to explicitly disclose wherein the beam of the illumination is guided through the microscope objective onto the sample.
In his disclosure Greenberg teaches the beam of the illumination is guided through the microscope objective onto the sample (lens 12 guides the illumination beam onto the sample in Figure 2).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Greenberg into the teachings of Tormod because such incorporation provides the ability to achieve a greater depth of field without loss of resolution (p.5, 6-8).

Regarding claim 21 Tormod discloses the microscope as claimed in claim 19. However, fails to explicitly disclose wherein at least one second light source is present in addition to the first light source and a second illumination beam is able to be generated using the second light source and the second light source is operable independently of the first light source, and the plate-shaped reflector is moreover provided for deflecting the second beam, the deflected second beam being provided for illuminating the sample.
In his disclosure Greenberg teaches at least one second light source is present in addition to the first light source and a second illumination beam is able to be generated using the second light source and the second light source is operable independently of the first light source, and the plate-shaped reflector is moreover provided for deflecting the second beam, the deflected second beam being provided for illuminating the sample (Figure 2 shows light sources 26 and 29, light source 29 generates a second illumination beam which is being deflected by 24 and said second illumination beam also illuminates the sample).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Greenberg into the teachings of Tormod because such incorporation provides the ability to achieve a greater depth of field without loss of resolution (p.5, 6-8).

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Holmes (WO 2014/027204).

Regarding claim 8 Tormod discloses the method or use as claimed in claim 1. However, fails to explicitly disclose wherein the deflected beam has a central ray which is inclined to an optical axis.
In his disclosure Holmes teaches the deflected beam has a central ray which is inclined to an optical axis (Figure 36 shows a retroreflector that deflects chief rays that have an inclined optical axis).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Holmes into the teachings of Tormod because such incorporation improves the crosstalk performance (p.5, 27-29).

Regarding claim 20 Tormod discloses a microscope for recording at least one image of at least one sample in at least one field of view, comprising 
a beam path comprising at least one illumination beam path and at least one imaging beam path (Figure 1 shows a ray emitted by the light source and a ray directed to the CCD sensor), 
at least one light source for generating at least one illumination beam (Light source from Figure 1), 
a plate-shaped reflector for deflecting the illumination beam, the deflected illumination beam being provided for illuminating the sample, and the reflector being embodied as a retroreflector (Figure 1 shows a retroreflector that deflects a beam to illuminate the Gel with bands), 
at least one microscope objective for the imaging beam path (Lens in Figure 1), 
at least one image sensor (CCD in Figure 1).
However, fails to explicitly disclose wherein the illumination beam is guided through the microscope objective before being deflected at the reflector.
In his disclosure Holmes teaches the illumination beam is guided through the microscope objective before being deflected at the reflector (beams 1203 being guided by lens 1212 before being deflected at 1310 in Figure 13A).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Holmes into the teachings of Tormod because such incorporation improves the crosstalk performance (p.5, 27-29).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of KR 20070016752A.

Regarding claim 10 Tormod discloses the method or use as claimed in claim 1. However, fails to explicitly disclose wherein a plurality of microscopic images of a plurality of samples and/or of one sample at a plurality of locations are recorded and in that a microscope camera, which comprises the image sensor and a camera lens, is moved, from the recording of one image to the recording of a next image, with respect to the samples or the sample in each case and the reflector is fixedly arranged with respect to the samples or the sample and the light source is fixedly arranged with respect to the microscope camera.
KR 20070016752A’s disclosure teaches a plurality of microscopic images of a plurality of samples and/or of one sample at a plurality of locations are recorded and in that a microscope camera, which comprises the image sensor and a camera lens, is moved, from the recording of one image to the recording of a next image, with respect to the samples or the sample in each case and the reflector is fixedly arranged with respect to the samples or the sample and the light source is fixedly arranged with respect to the microscope camera (controlling the movement of a CCD camera of a microscope while said camera acquires images of a target object at different positions – p.2, 1st paragraph).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of KR 20070016752A into the teachings of Tormod because such incorporation can precisely image an object.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Rosenbluh et al. (US 2005/0200961).

Regarding claim 12 Tormod discloses the method or use as claimed in claim 1. However, fails to explicitly disclose wherein the reflector is embodied as a microprism array and/or a microlens array.
In his disclosure Rosenbluh teaches the reflector is embodied as a microprism array and/or a microlens array (retroreflector array constructed from a microlens array – [0012-0013]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Rosenbluh into the teachings of Tormod because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Ellson et al. (US 2002/0155231).

Regarding claim 13 Tormod discloses the method or use as claimed in claim 1. However, fails to explicitly disclose wherein the reflector is embodied as a retroreflector embodied as a full cube microprism array or as a pyramidal triple microprism array or comprising encapsulated micro glass beads.
In his disclosure Ellson teaches the reflector is embodied as a retroreflector embodied as a full cube microprism array or as a pyramidal triple microprism array or comprising encapsulated micro glass beads (retro-reflector formed by glass beads – [0062]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ellson into the teachings of Tormod because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Westphal (US 2006/0098895).

Regarding claim 17 Tormod discloses the method or use as claimed in claim 1. However, fails to explicitly disclose wherein the microscopic image is a phase contrast recording or a superposition of a transmitted light bright field image or a transmitted light dark field image with a phase contrast image.
In his disclosure Westphal teaches the microscopic image is a phase contrast recording or a superposition of a transmitted light bright field image or a transmitted light dark field image with a phase contrast image (wherein said bright image is generated by additive superposition of all images which were detected during illumination of said object with said illumination patterns – [0030], claim 8).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Westphal into the teachings of Tormod because such incorporation suppresses the influence of stray light on measurements and observations.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Ogawa (JP 2000019309A).

Regarding claim 18 Tormod discloses the use as claimed in claim 1. However, fails to explicitly disclose wherein the reflector is embodied as a Fresnel prism, the Fresnel prism comprising several reflection surfaces with reflection surface normals and the reflection surface normals being inclined with respect to the plate normal.
In his disclosure Ogawa teaches the reflector is embodied as a Fresnel prism, the Fresnel prism comprising several reflection surfaces with reflection surface normals and the reflection surface normals being inclined with respect to the plate normal (Figure 1 shows a Fresnel prism that has several surfaces with reflection surface normals and the reflection surface normals being inclined with respect to the plate normal). 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ogawa into the teachings of Tormod because such incorporation eliminates glare and rainbow patterns by scattering light (par. [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482